Title: From Thomas Jefferson to James Monroe, 27 January 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Jan. 27. 1786.

I wrote you on the llth. of December, and on the llth. of this month I received your favor of July 15 entrusted to Mrs. McCaulay Graham. I do not know from what place she sent it. The last papers from America present us a very disagreeable altercation between Mr. Jay and a young man from whom he had deserved better things. Mr. Carmichael will I fear too think himself involved.  With him I am unacquainted personally; but he stands on advantageous ground in the opinion of Europe, and most especially in Spain. Every person whom I see from there speaks of him with great esteem. I mention this for your private satisfaction, as he seemed to be little known in Congress. Mr. Jay however knows him well, and, notwithstanding their little brouillerie, his candour will do him justice. Dumas is a great favourite both of Holland and France. You will be sensible of this from the application which is communicated to Mr. Jay from the Ct. de Vergennes. Mr. Van Berkel had sollicited for him before I came from America. This is a delicate matter, and the more so as I believe Congress had set the example by a letter to the king last year. True there is no comparison between the characters sollicited for. The death of Mr. Hardy was matter of sincere concern to us. He had excellent virtues, and only one foible, that of being too good-humoured. This intelligence was written to me from London by Colo. Humphreys who went there in November last. There being nothing going on here under the commissions to which he is Secretary, and some little matter there, he will probably stay there some while yet, or perhaps divide his time between that place and this. I send by this packet drawings for the Capitol and prison at Richmond. They are addressed to the Directors of the public buildings. If you have a curiosity to see them, open the round package which goes herewith, only being so good as to do them up again in the same way and send them off by the first post. I think they will be a gratification to yourself and such members as like things of that kind. You see by my writing to you of American persons and things that I have nothing for you from this quarter. Europe enjoys the most perfect repose, and will do so at least for another year.—I have been in expectation of receiving instructions from you as to your Encyclopedie, but none being come I will endeavor to send it to you by this conveiance, if it can be got to l’Orient in time for the packet. The re-establishment of these vessels is still doubtful; and till they be re-established my correspondence will be very irregular. I have only to add assurances of the sincere esteem with which I am Dear Sir, Your friend & servant,

Th: Jefferson


P.S. If I should be able to send on your copy of the Encyclopedie, it will be accompanied by one for Dr. Currie, which I will pray you to forward to Richmond by land or water as you see best.

